


Exhibit 10.37

 

Amendment # 2 to Master Professional Services Agreement

 

Country Specific Addendum:

 

Australia & New Zealand

Effective Date:

 

01-March-2016

 

Party:

SERVICE PROVIDER

CITI

Name:

Polaris Consulting & Services Limited

Citigroup Technology, Inc.

Address:

“Polaris House”, 244 Anna Salai,

111 Wall Street, 7th Floor

 

Chennai – 600006, Tamilnadu, India

New York, NY 10005

Incorporation:

India

Delaware

 

THIS AMENDMENT #2 is entered into by and between the Service Provider and Client
Designated above (“The Parties”), for the purpose of amending the provisions of
the Master Professional Services Agreement entered into as of July 1st, 2015 by
and between Polaris Consulting & Services Ltd and Citigroup Technology, Inc.
(“The Agreement”). The Parties further acknowledge and agree that the provisions
of the Agreement, as such documents have been or may hereafter be amended by the
Parties, are hereby incorporated by reference and shall apply to this Asia
pacific Addendum as though set forth herein in their entirety.

 

IN CONDIDERATION of the mutual covenants and undertakings contained in the
agreement and in this Amendment, and intending to be legally bound, Service
Provider and Citi agree as follows:

 

1.              AMENDMENT

 

1.1       The Parties agree that the country addenda for Australia which was
added to Appendix 3.3.1, Schedule A of the Agreement shall be deleted and
replaced in their entirely by the revised country addenda for Australia in the
attached Exhibit 1 of this Amendment.

 

1.2       The Parties agree that the country addenda for New Zealand which was
added to Appendix 3.3.1, Schedule A of the Agreement shall be deleted and
replaced in their entirely by the revised country addenda for New Zealand in the
attached Exhibit 2 of this Amendment.

 

1.3       The Parties further agree that the revised country addenda may be
further revised from time to time by Citi on notice to the Service Provider as
Citi deems necessary to comply with any changes or addition to applicable local
country laws and/or regulations.

 

2.              EFFECT

 

2.1       The Parties agree that this Amendment shall apply with effect from the
Effective Date of this Amendment.

 

3.              NO OTHER CHANGES

 

3.1       Other than the amendment expressly set forth herein, all other
provisions of the Agreement shall remain unmodified and shall continue to be
valid and fully binding and enforceable as they exist as of the date hereof.

 

--------------------------------------------------------------------------------


 

This Amendment and the Agreement constitute the entire agreement between the
Parties in connection with the subject matter of this Amendment and supersede
all prior and contemporaneous agreement, understandings, negotiations and
discussions, whether oral or written, of the Parties related to the
subject-matter hereof. Except as expressly modified pursuant to this Amendment,
all terms and conditions of the Agreement shall remain in full force and effect.
In the event of a conflict or inconsistency between the provisions of the
Agreement and the provisions of this Amendment, the provisions of this Amendment
shall control.

 

IN WITHNESS WHEREOF, the Parties hereto, through their duly authorized officers,
have executed this Amendment as of the Effective Date designated above.

 

Service Provider:

 

Citi:

 

 

 

Polaris Consulting & Services Limited

 

Citigroup Technology, Inc.

 

 

 

By:

/s/ Sanjeev Gulat

 

By:

/s/ John G. Taylor

 

 

 

 

 

Name:

Sanjeev Gulat

 

Name:

John G. Taylor

 

 

 

 

 

Title:

EVP

 

Title:

Director Citi Procurement Services 212-657-1161

 

 

 

 

 

Date:

4/4/2016

 

Date:

5/10/2016

 

Service Provider:

 

 

 

Virtusa Corporation

 

 

 

By:

/s/ Paul D. Tutun

 

 

 

 

Name:

Paul D. Tutun

 

 

 

 

Title:

EVP: General Counsel

 

 

 

 

Date:

3/30/16

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1 - SCHEDULE A — AUSTRALIA LAW REOUIREMENTS

(Version 3 — revalidated 23 January 2015)

 

A. CONTINGENCY PLAN/CONTINUITY OF BUSINESS

 

The Supplier must maintain a Business Continuity Plan. The Business Continuity
Plan must enable the Supplier to provide the Services and comply with the terms
of the Agreement, notwithstanding an event that disrupts, impairs or prevents
the Supplier from otherwise providing the Services or complying with its
obligations thereunder.

 

The Business Continuity Plan must include procedures to ensure that the Supplier
is able to provide the Services and otherwise comply with its obligations under
the Agreement, notwithstanding that an agent, consultant or contractor of the
Supplier is incapable of providing the Services to the Supplier. The Business
Continuity Plan must be: (a) based upon a formal assessment of the applicable
risks; (b) reviewed and updated on a regular basis and at least annually,
(c) tested at least annually; and (d) subject to quality assurance review at
least annually.

 

B. APRA

 

Where Citi is supervised by the Australian Prudential Regulation Authority
(“APRA”), APRA may require information from Citi or the Supplier about the
Services, the Supplier or the Agreement.

 

Subject to applicable law or authority in the country in which it is based, the
Supplier will give APRA any information relating to the Agreement as soon as
possible after Citi or APRA asks the Supplier to do so. Unless prohibited by
relevant law or legal authority, the Supplier will promptly inform Citi as soon
as practicable after APRA asks the Supplier to provide information under this
Section.

 

The Supplier will permit APRA to conduct any on-site visit of the Supplier’s
premises that is necessary to APRA’s role as prudential supervisor of Citi. If
APRA notifies Citi of its intention to conduct an on-site visit of the
Supplier’s premises, Citi will promptly notify the Supplier. Where APRA conducts
an on-site visit of the Supplier’s premises, the Supplier must not disclose or
advertise that APRA has conducted such a visit without the prior written consent
of Citi.

 

The Supplier will use its best endeavours to satisfy APRA about any questions or
concerns it may raise about the Services.

 

The Supplier agrees that the existence of, and any information relating to, any
investigation, question or concern raised by APRA about the services provided by
the Supplier to Citi or in relation to Citi, is Confidential Information.

 

C. DO NOT CALL REGISTER ACT AND TELECOMMUNICATIONS ACT OBLIGATIONS

 

Where telemarketing call services make up any part of the Services provided by
the Supplier to Citi under the Agreement, the Supplier must comply with the:
(i) Do Not Call Register Act 2006 (Cth); and Part 6 of the Telecommunications
Act 1997 (Cth), and take all reasonable steps to ensure that its employees,
agents and subcontractors comply with these Acts.

 

Where fax marketing services make up any part of the Services provided by you to
Citigroup under the Agreement, you must comply with Part 6 of the
Telecommunications Act 1997 (Cth), and take all reasonable steps to ensure that
your Personnel comply with that Act.

 

D. PRIVACY

 

The parties acknowledge and agree that:

 

(a)         Citi is subject to the Privacy Act 1988 (Cth) including the
Australian Privacy Principles (“APPs”);

 

(b)         the APPs require that Citi shall ensure that any recipient of
Personal Information (defined below) handles such Personal Information in
accordance with the APPs;

 

--------------------------------------------------------------------------------


 

(c)          the Supplier must:-

 

a.              only collect, use and disclose Personal Information strictly for
the purpose for which that Personal Information was disclosed to it;

b.              unless otherwise instructed by Citi, only store Personal
Information for the period necessary to fulfil that purpose and must destroy
that information when it is no longer required and upon request from Citi;

c.               comply with any of Citi’s reasonable requests or directions in
respect to the Personal Information;

d.              protect Personal Information it holds from misuse, interference
and loss, as well as maintain/implement systems and processes to ensure the
security of personal information;

e.               reasonably assist Citi to resolve any request for access,
correction or a complaint in relation to Personal Information;

f.                provide individuals with the right to access and seek
correction of Personal Information;

g.               promptly notify Citi if it is aware of any misuse, interference
and loss, unauthorised access, modification or disclosure by itself or its
personnel;

h.              only disclose Personal Information to others in compliance with
these requirements after obtaining Citi’s consent and in accordance with any
conditions Citi reasonably deems fit to impose;

i.                  allow Citi or any applicable regulatory body to audit the
Supplier’s compliance of these requirements and any records the Supplier holds
containing the Personal Information, subject to the Supplier’s obligations of
confidentiality to other parties and any other law or authority with
jurisdiction over Supplier; and

j.                 comply with any additional reasonable requirements notified
to it by Citi from time to time in respect of Personal Information.

 

(d)         For the avoidance of doubt, Personal Information is a form of
“Confidential Information” as defined in the Agreement;

 

(e)          For the purposes of this section D, “Personal Information” means
information or an opinion about an identified individual, or an individual who
is reasonably identifiable:

 

(a)         whether the information or opinion is true or not; and

 

(b)         whether the information or opinion is recorded in a material form or
not.

 

E. TAXES

 

Other than as specified below, the Supplier will be responsible for all taxes of
any kind in connection with the provision of Services under the Agreement. For
the purposes of this clause, “Consideration”, “Creditable Acquisition”, “GST”,
“Input Tax Credit”. “Recipient’, “Supply”, “Tax Invoice” and “Taxable Supply”
have the same meaning as in the GST Act.

 

1.                                      This clause applies if one party (the
supplier) makes a Taxable Supply to another party (the Recipient) and the
Consideration for that Supply (apart from any payable under this clause) is not
expressed to be inclusive of GST.

 

2.                                      If this clause applies, the Recipient
must pay the supplier an additional amount on account of GST.

 

3.                                      The additional amount payable on account
of GST is, generally, equal to the Consideration for that Supply (apart from any
payable under this clause) multiplied by the prevailing GST rate.

 

4.                                      To the extent that the Consideration for
the Supply (other than that payable under this clause) is payable as a
reimbursement for an expense incurred by the supplier as a result of a
Creditable Acquisition it makes, the additional amount will be calculated by:

 

(i)                                     first reducing the Consideration for
that Creditable Acquisition by any Input Tax Credit to which the supplier is
entitled on making the Creditable Acquisition; and

 

(ii)                                  then applying the prevailing GST rate to
that reduced amount.

 

--------------------------------------------------------------------------------


 

5.                                      The additional amount is to be paid when
the Recipient pays or provides any of the Consideration for the Supply, provided
always that such amount will only be payable if a Tax Invoice for the Supply is
provided to the Recipient.

 

F. LEGALLY REQUIRED DISCLOSURES

 

Where the Supplier is required to disclose Citi’s Confidential Information under
any applicable law, regulation or an order from a court, regulatory agency or
other governmental authority having competent jurisdiction, and is further
required to notify Citi of the order, the Supplier must promptly send a copy of
the order and accompanying documentation by facsimile transmission to the
General Counsel, Citigroup Pty Limited, +612 8225 5238.

 

G. ADDITIONAL TERMINATION RIGHTS

 

In addition to any right available to Citi under the Agreement, Citi may
terminate the Work Order immediately upon the occurrence of an “Event of
Default” by the Supplier. Any right of termination will not limit Citi from
exercising any other rights or remedies it may have at law or in equity.

 

For the purposes of this clause F, “Event of Default” means the occurrence of
any one of the following:

 

(i)                                     a representation or warranty of the
Supplier is false or misleading in any material respect when it was made;

 

(ii)                                  the Supplier:

 

a.                                      suspends payment of its debts generally;

 

b.                                      becomes insolvent within the meaning of
the Corporations Act 2001;

 

c.                                       enters into or resolve to enter into
any arrangement, composition or compromise with, or assignment for the benefit
of, its creditors or any class of them;

 

d.                                      has a receiver, receiver and manager,
controller, managing controller, administrator, official manager, trustee of
provisional or official liquidator appointed over its assets and/or
undertakings; or

 

e.                                       is the subject of an application that
is filed or an order that is made or a resolution that is passed for its winding
up or dissolution other than for the purposes of reconstruction or amalgamation.

 

H. SCOPE OF SERVICES

 

Unless expressly stated in the Work Order, the Supplier agrees that:

 

(i)                                     the Agreement and/or Work Order is not
an exclusive arrangement between Citi and the Supplier;

 

(ii)                                  Citi may purchase services similar to the
Services from other suppliers; and

 

(iii)                               Citi does not commit to purchase any volume
or dollar amount of Services.

 

I. GOVERNING LAW AND JURISDICTION

 

Notwithstanding any term to the contrary in the Agreement and/or Addendum, the
governing law and jurisdiction clause as it applies to Work Orders entered into
by Affiliates and branches of Citibank, NA located in Australia, is varied as
follows: “The validity of this Agreement as it applies to the Work Order, the
construction and enforcement of its terms, and the interpretation of the rights
and duties of the parties to the Work Order shall be governed by the laws of New
South Wales, Australia. The Parties to the Work Order submit to the
non-exclusive jurisdiction of the courts of New South Wales and of the
Commonwealth of Australia.”

 

--------------------------------------------------------------------------------


 

EXHIBIT 2 — SCHEDULE M — NEW ZEALAND LAW REQUIREMENTS

(Version 1 — revalidated 23 January 2015)

 

A. PRIVACY

 

The Privacy Act (1993) of New Zealand as amended from time to time (“Privacy
Act”) applies to the handling of all personal information collected or held by
government agencies and most businesses. Coverage of the private sector includes
sole traders, major New Zealand-owned businesses and the local arms of
overseas-owned businesses. The legislation identifies ‘personal information’ as
information about an identifiable living person, irrespective of whether it is
on a computer or a paper file. All references to ‘personal information’ in this
Schedule shall be read as references to ‘personal information’ as defined in the
Privacy Act.

 

The parties and acknowledge and agree that:

 

(a)         each party to this Agreement that is resident in New Zealand (each,
a “New Zealand Entity”) must: (i) comply with all applicable privacy laws,
including the Privacy Act and any privacy principles prescribed thereunder
(“Privacy Laws”); and (ii) ensure that personal information held, transferred or
otherwise disclosed in connection with this Agreement does not breach any
Privacy Laws;

 

(b)         each New Zealand Entity shall be responsible to obtain express or
implied consent that the personal information can be used for (i) the
transaction to which it relates; or (ii) those other purposes disclosed by the
New Zealand Entity (“Purpose”);

 

(c)          where any party to this Agreement that is not resident in New
Zealand (each, a “Non-New Zealand Entity”) holds personal information (i) solely
as agent for the New Zealand Entity, or (ii) for the sole purpose of safe
custody, or (iii) for the sole purpose of processing information on behalf of
the New Zealand Entity, that Non-New Zealand Entity must comply the following
conditions with respect to personal information disclosed to it by the New
Zealand Entity:

 

A.            the Non-New Zealand Entity must ensure that the personal
information is protected against (i) loss, (ii) unauthorised access, use,
modification or disclosure, or (iii) other misuse, by implementing such security
safeguards in respect of the personal information as is reasonable in the
circumstances;

B.            the Non- New Zealand Entity must hold the personal information in
such a way that it can readily be retrieved in the event that the New Zealand
Entity (or the individual concerned) wishes to access or correct the personal
information;

C.            the Non-New Zealand Entity must not keep the personal information
for longer than is required for the Purpose;

D.            the personal information must only be used for the Purpose; and

E.             the personal information must not be disclosed to any other
person or body by the Non-New Zealand Entity unless the Non-New Zealand Entity
believes on reasonable grounds that:

 

I.                          the disclosure of the personal information is one of
the Purpose for which the information was obtained or is directly related to the
Purpose; or

 

II.                        the source of the personal information is a publicly
available publication; or

 

III.                       the disclosure is to the individual concerned or
authorised by the individual concerned; or

 

IV.                       the disclosure is necessary: (i) to avoid prejudice to
the maintenance of the law by any public sector agency, including the
prevention, detection, investigation, prosecution, and punishment of offences,
or (ii) for the enforcement of a law imposing a pecuniary penalty, or (iii) for
the protection of the public revenue, or (iv) for the conduct of proceedings
before any court or tribunal (being proceedings that have been commenced or are
reasonably in contemplation); or

 

--------------------------------------------------------------------------------


 

V.                         the disclosure is necessary to prevent or lessen a
serious threat to public health or public safety or the life or health of the
individual concerned or another individual; or

 

VI.                          the disclosure is necessary to facilitate the sale
or other disposition of a business as a going concern; or

 

VII.                         the information is to be used in a form in which
the individual is not identified or is to be used for statistical or research
purposes and will not be published in a form that could reasonably be expected
to identify the individual concerned; or

 

VIII.                      the disclosure has been authorized by the New Zealand
Privacy Commissioner under section 54 of the Privacy Act;

 

in all other circumstances, each Non-New Zealand Entity must hold personal
information disclosed to it by the New Zealand Entity in the manner prescribed
by the laws of the country in which it holds the personal information; and

 

(d)         if a Non-New Zealand Entity becomes aware of a breach of paragraph
(c) above, that Non-New Zealand Entity shall promptly advise the New Zealand
Entity of such breach.

 

B. UNSOLICITED ELECTRONIC MESSAGES ACT (2007)

 

The Unsolicited Electronic Messages Act (2007) applies to prohibit unsolicited
commercial electronic messages with a New Zealand link from being sent. It
requires the recipient to have consented (actual or implied) to receiving the
electronic message and the electronic messages to include accurate information
about the person who authorised the sending of the message and a functional
unsubscribe facility in order to enable the recipient to instruct the sender
that no further messages are to be sent to the recipient. The Supplier must take
all reasonable steps to ensure that its employees, agents and subcontractors
comply with that Act.

 

--------------------------------------------------------------------------------
